Citation Nr: 0931500	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of special monthly pension based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida, which terminated the Veteran's special monthly 
pension based on the need for regular Aid and Attendance of 
another.

The Veteran appeared at a Board hearing at the Board's 
Central Offices in Washington, DC, in August 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.  At and after 
the hearing, he submitted additional evidence with a waiver 
of initial RO review and consideration.  In light of the 
waiver, the Board may consider the additional evidence.  See 
38 C.F.R. § 20.1304 (2008).

In a Decision dated in February 2007, the Board reopened the 
Veteran's claim for entitlement to service connection for a 
seizure disorder and remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development and review of the seizure disorder 
claim on the merits, as well as the restoration claim.  The 
AMC/RO completed the additional development as directed, 
granted the service connection claim in an April 2009 rating 
decision but continued to deny the restoration claim, and 
returned the case to the Board for further appellate review.

As noted, an April 2009 rating decision granted entitlement 
to service connection for epilepsy (originally claimed as 
seizure disorder) and assigned an initial evaluation of 10 
percent, effective February 2004.  A June 2009 AMC letter 
informed the Veteran of the decision.  An August 2009 letter 
from the Veteran notes the subject as "denial," it is not 
at all specific, and does not in any way convey an intent to 
appeal any part of the April 2009 rating decision.  See 
38 C.F.R. § 20.201 (2008).  The Board notes the decision 
notice letter was sent to the same address as that noted on 
the Veteran's August 2009 letter.  Thus, the Board finds the 
Veteran's letter addressed the continued denial of 
entitlement to restoration of a special monthly pension.  
Moreover, even after reading the letter in the most liberal 
manner possible, the Board finds that the correspondence 
fails to rise to the level of a Notice of Disagreement with 
the assigned initial evaluation or effective date for 
epilepsy.  Id.  Thus, with respect to the appellant's 
epilepsy there is no pending claim or controversy over which 
the Board may exercise jurisdiction.  38 U.S.C.A. § 7105 
(West 2002).


FINDINGS OF FACT

1.  Effective June 1, 2004, the Veteran was not helpless, 
blind, or nearly helpless or blind; he was not a patient in a 
nursing home because of mental or physical incapacity; and he 
did not require the daily assistance of another person to 
perform the activities of daily living or to protect himself 
from the dangers of his environment.

2.  Effective June 1, 2004, the Veteran was not substantially 
confined to his home or immediate premises by reason of 
disability or disabilities, which are reasonably certain will 
remain throughout his lifetime.


CONCLUSION OF LAW

Effective June 1, 2004, the criteria for restoration of 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person, or due to 
being housebound, were not met.  38 U.S.C.A. §§ 1502, 1521, 
5100, 5100A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.351, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Assuming arguendo the requirements of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
are applicable to this matter, they have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  First, the RO fully 
complied with 38 C.F.R. § 3.103 as the first step in the 
eventual termination of the Veteran's special monthly 
pension.  Second, pursuant to the Board's remand, the AMC 
notified the Veteran in March 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability ratings and effective 
dates are assigned in the event the benefit sought is 
granted.  Further, following issuance of the March 2008 
letter and the additional development, the claim was reviewed 
on a de novo basis in the April 2009 supplemental statement 
of the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(b).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  A 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; whether he is unable to feed himself 
or attend to the wants of nature; or whether he has an 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  It is only necessary 
that the evidence establish the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.

Analysis

Historically, although residing in an assisted living 
facility during 1997 and 1998, the Veteran was enrolled in 
and taking college courses.  In late 1998 or early 1999 he 
experienced an acute exacerbation of his nonservice-connected 
major depression disorder and then nonservice-connected 
seizure disorder.  A private February 1999 medical report 
noted that, secondary to the Veteran's seizure disorder, he 
needed the assistance of another person to aid him in his 
activities of daily living, taking his prescribed 
medications, to travel, and to help him protect himself from 
the hazards of daily living.  He was also deemed incompetent 
to handle his own financial affairs.  A June 1999 rating 
decision granted entitlement to a nonservice-connected 
pension, to include entitlement to special monthly pension, 
effective in August 1998.  A November 1999 rating decision 
declared the Veteran incompetent to handle his VA benefits, 
effective that same month.

A November 2003 rating decision proposed to terminate the 
Veteran's entitlement to special monthly pension previously 
allowed based on the need for regular aid and attendance and 
the basis for the proposal.  A December 2003 RO letter 
informed him of the November 2003 rating decision and of his 
due process rights.  38 C.F.R. § 3.103.  Documentation in the 
claims file notes the Veteran applied to reopen a claim of 
entitlement to service connection for a seizure disorder, but 
he did not respond to the December 2003 Notice of the 
Proposed Termination of his special monthly pension.  A March 
2004 rating decision terminated the benefit, effective June 
1, 2004, and a March 2004 RO letter, informed the Veteran of 
the decision.  The Veteran thereafter perfected an appeal.

Analysis

The underlying basis for the November and December 2003 
rating decisions was a September 2003 VA Field Study that 
noted the Veteran was ambulatory and able to perform all 
activities of daily living without the assistance of another 
person.  The examiner noted the Veteran was not incontinent 
of bowel or bladder; and he was clean, neat, appropriately 
dressed, alert, and fully oriented.  He told the examiner he 
had bad and not-so-bad days, but he could not remember 
things.  The report noted that the Veteran owned his own 
home, managed his personal banking account, and paid his own 
bills.  The Veteran expressed a desire to resume his 
schooling, but the examiner doubted his capacity to 
understand classroom instruction.

The report describes the Veteran's residence as a one-bedroom 
townhouse setting that appeared neat and clean.  The examiner 
observed no adverse conditions that could be detrimental to 
the Veteran's well being.  The examiner opined the Veteran 
continued to be permanently disabled and unemployable, but 
questioned the appropriateness of the continued receipt of 
aid and attendance.

In his Notice of Disagreement, the Veteran noted only that on 
some days he could do nothing for himself and on others he 
did well.  He did not address the special monthly pension 
issue in his Substantive Appeal (VA Form 9).  At the hearing, 
the Veteran noted through his representative that he was not 
that interested in the restoration claim, and he did not even 
address the issue during his testimony.  See Transcript, p. 
3.  He did not, however, withdraw the claim.

The Board notes the Veteran's subsequent written submissions 
pursued restoration of the special monthly pension, not on 
the basis of a continued need for the regular aid and 
attendance of another person, but secondary to financial 
distress-which is not among the criteria that establish 
entitlement to the benefit.

In any event, the March 2009 medical examination report notes 
the Veteran met none of the criteria for regular aid and 
attendance or due to being housebound.  He appeared for the 
examination alone, and he reported he experienced dizziness 
less than weekly.  The examiner noted the Veteran's short-
term memory loss was moderate, imbalance did not affect his 
ability to ambulate, there was no body part or system that 
affected his ability to protect himself from the daily 
environment, and he could perform all functions.  The 
Veteran's best corrected vision was not 5/200 or worse, and 
he could walk one mile without assistance.

In light of the probative evidence of record, the Board is 
constrained to find the preponderance of the evidence is 
against entitlement to restoration of a special monthly 
pension.  38 C.F.R. §§ 3.351, 3.352.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to restoration of special monthly pension based 
on the need for regular aid and attendance is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


